Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/05/20.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


A) In claim 1, line 13, change “power gird” into --- power grid ---.
B) In claim 1, line 20, change “power gird” into --- power grid ---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1 – 4, the prior art fails to disclose, in combination with all of the limitations, a wind power generation system having a first power conversion circuit, a first control circuit controlling the first power conversion circuit, a circuit breaker interposed between the filter capacitor and a grid connection point, a power storage device, and a second power conversion circuit interposed between the power storage device and the grid connection point and a second control circuit controlling the second power conversion circuit to perform load leveling between the grid and the power storage device and further disclosing having a reactive power control means providing a reactive power command value to the second control circuit so that the second power conversion circuit perform reactive power compensation operation and the reactive power compensation operation being an operation in which the second power conversion circuit receives reactive power from the filter capacitor via the grid connection point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190157982 discloses a power system using a wind turbine system.  WO 2017106902 discloses a power system using reactive power compensation.  CN 105186969 discloses a power system using a wind turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Julio C. Gonzalez/          Primary Examiner, Art Unit 2896                                                                                                                                                                                              

January 6, 2022